Case: 16-16206   Date Filed: 07/13/2017   Page: 1 of 4


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-16206
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:15-cr-20943-JLK-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,


                                 versus


FRANK EUGENE PESANTES,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________



                            (July 13, 2017)
              Case: 16-16206     Date Filed: 07/13/2017    Page: 2 of 4


Before MARTIN, ANDERSON, and EDMONDSON, Circuit Judges.



PER CURIAM:

      Frank Eugene Pesantes appeals his 30-month sentence, imposed after

pleading guilty to one count of possession of a firearm and ammunition by a

convicted felon, pursuant to 18 U.S.C. § 922(g)(1). Pesantes argues that the

district court erred by enhancing his sentence for obstruction of justice. He also

argues that the district court imposed a substantively unreasonable sentence. We

see no reversible error.



                                          I.



      In reviewing the district court’s imposition of an obstruction-of-justice

sentencing enhancement, we review the district court’s factual findings for clear

error and its application of the factual findings to the sentencing guidelines de

novo. See United States v. Doe, 661 F.3d 550, 565 (11th Cir. 2011).

      The Sentencing Guidelines provide for a two-level sentence enhancement

where “the defendant willfully obstructed or impeded, or attempted to obstruct or

impede, the administration of justice with respect to the investigation, prosecution,

or sentencing of the instant offense of conviction,” and when the obstructive


                                          2
              Case: 16-16206      Date Filed: 07/13/2017   Page: 3 of 4


conduct related to the offense of conviction or to a closely related offense.

U.S.S.G. § 3C1.1. Attempting to influence unlawfully a witness and attempting to

suborn perjury are included in a non-exhaustive list of kinds of conduct to which

this enhancement applies. Id. § 3C1.1 comment. (n.4(A), (B)).

      The district court did not err by applying an enhancement for obstruction of

justice: Pesantes attempted to influence his girlfriend, a witness, and to suborn

perjury from her -- by enticing her and having other persons influence her to sign a

statement that the gun was not his and that she was not afraid of him -- to remove

the charge or lessen his sentence.



                                          II.



      We review the reasonableness of a sentence, whether inside or outside the

Guideline range, under a deferential abuse of discretion standard. Gall v. United

States, 552 U.S. 38, 49 (2007).

      The district court did not impose a substantively unreasonable sentence: the

district court considered the pertinent 18 U.S.C. § 3553(a) factors, including

Pesante’s abusive relationship with his girlfriend, his attempt to manipulate her,

and his history of violence. The court did not base the sentence on an

impermissible factor (the district court can consider Pesantes’s criminal history and


                                          3
              Case: 16-16206      Date Filed: 07/13/2017   Page: 4 of 4


the circumstances surrounding his offense). The court also justifiably relied on the

nature and circumstances of Pesantes’s offense and the need to protect the public

(Pesantes had a history of abusing women) and the circumstances surrounding his

possession of a firearm -- including the use of the firearm to threaten his girlfriend.

Furthermore, the district court imposed a reasonable sentence when it explained

that it would vary upwards because -- given Pesantes’s history of violence, abuse

of his girlfriend, and the circumstances of his possession of the firearm -- a need

existed to protect the public and to deter Pesantes from further crimes.

      AFFIRMED.




                                           4